 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8                                             ***

 9    NOE ORTEGA PEREZ,                                 Case No. 3:17-cv-00538-HDM-VPC

10                                    Petitioner,                     ORDER
            v.
11
      BAKER, et al.,
12
                                  Respondents.
13

14
           Noe Ortega Perez’s 28 U.S.C. § 2254 petition for writ of habeas corpus is before
15

16   the court on several motions for extension of time. Good cause appearing,

17         IT IS ORDERED that petitioner’s four unopposed motions for extension of time to
18   file a reply in support of the petition (ECF Nos. 32, 33, 34, 36) are all GRANTED nunc
19
     pro tunc.
20

21

22
           DATED: March 16, 2020.
23

24
                                                         HOWARD D. MCKIBBEN
25                                                       UNITED STATES DISTRICT JUDGE

26

27

28

                                                    1
